IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MARK SATTERLY, ez a/.,

Plaintiffs,
Case No. 3:19-cv-32

JUDGE WALTER H. RICE

Vv.

AIRSTREAM, INC.,

 

Defendant.
MATTHEW GODSEY, et a/, : Case No. 3:19-cv-107
Plaintiffs,
V. : JUDGE WALTER RICE
AIRSTREAM, INC.,
Defendant.

 

ORDER STAYING ABOVE-CAPTIONED CASES AND RESERVING
RULING ON ALL PENDING MOTIONS PENDING MEDIATION;
PROHIBITING AIRSTREAM FROM COMMUNICATING WITH
PUTATIVE CLASS MEMBERS CONCERNING PAYROLL
CALCULATION ERRORS UNTIL FURTHER ORDER OF COURT

 

As discussed during the conference call held on October 4, 2019, the Court
STAYS all further proceedings and RESERVES RULING on all pending motions in
the above-captioned cases pending mediation which is to take place as soon as
possible. A follow-up conference call will be held on October 8, 2019, at 5:00
p.m., to determine how much time is needed to complete the limited discovery that

must take place prior to said mediation.
As further discussed during the October 4, 2019, conference call, Airstream
is to have no communications with its employees concerning any payroll

calculation errors until further order of the Court.

Date: October 4, 2019 ( Nove Lae

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
